MEMORANDUM**
*874Xiangru Liu, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ (“Board”) order denying her motion to reopen removal proceedings to seek adjustment of status. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, but review purely legal questions de novo. Singh v. Ashcroft, 867 F.3d 1182, 1185 (9th Cir.2004). We deny the petition for review.
The Board did not abuse its discretion in denying petitioner’s motion to reopen because she failed to establish by clear and convincing evidence that her marriage was bona fide. See Malhi v. INS, 336 F.3d 989, 994 (9th Cir.2003).
Moreover, Liu failed to demonstrate that the Board denied her due process in adjudicating her motion to reopen, or that any such denial of rights caused her prejudice. See Hartooni v. INS, 21 F.3d 336, 340 (9th Cir.1994).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.